Name: 2000/197/EC: Commission Decision of 1 March 2000 amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2000) 486) (Only the German and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  Europe; NA;  European Union law;  budget
 Date Published: 2000-03-08

 Avis juridique important|32000D01972000/197/EC: Commission Decision of 1 March 2000 amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2000) 486) (Only the German and Italian texts are authentic) Official Journal L 061 , 08/03/2000 P. 0015 - 0018COMMISSION DECISIONof 1 March 2000amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(notified under document number C(2000) 486)(Only the German and Italian texts are authentic)(2000/197/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2) thereof,After consulting the Committee of the European Agricultural Guidance and Guarantee Fund,Whereas:(1) Before the Commission determines a financial correction within the framework of a decision on the clearance of accounts the Member State must be able, if it wishes, to seek recourse to the conciliation procedure established by Decision 94/442/EC of 1 July 1994 setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section(3). In that case it is necessary that the Commission should examine, prior to its decision, the report drawn up by the conciliation body. The time limits laid down for the procedure had not expired, for all the eligible corrections, on the date of adoption of Decision 1999/596/EC of 28 July 1999(4) which last amended Commission Decision 1999/187/EC of 3 February 1999 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(5). Decisions 1999/187/EC and 1999/596/EC did not cover the corresponding amounts of expenditure declared by the Member States concerned in respect of 1995. The conciliation procedure has been completed for all of the financial corrections concerned. As a result, the expenditure relating thereto should be cleared by this Decision.(2) Within the framework of Case C-245/97 before the Court of Justice concerning the overrun of payment time limits in Germany for 1993 in particular and appealing against Commission Decision 97/333/EC of 23 April 1997 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1993 on the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(6), the Commission has stated that it is prepared to accept the evidence of compliance with the time limits for payment provided by the German authorities in respect of aid for the temporary set-aside of arable land and to withdraw the financial correction relating thereto.(3) Article 8 of Regulation (EEC) No 729/70 provides that the financial consequences arising from irregularities or negligence are not to be borne by the Community if they are the result of irregularities or negligence attributable to administrative authorities or other bodies of the Member States. Some of those financial consequences which cannot be borne by the Community budget should be included within the scope of this Decision.(4) This Decision is without prejudice to any financial consequences which may be determined in any subsequent clearance of accounts in respect of State aid or infringements for which the procedures initiated under Articles 88 and 226 of the Treaty are now in progress or were terminated after 31 October 1999.(5) This Decision is without prejudice to any financial consequences drawn by the Commission, during a subsequent accounts clearance procedure, from current investigations under way at the time of this Decision, from irregularities within the meaning of Article 8 of Regulation (EEC) No 729/70 or from judgments of the Court of Justice in cases pending on 31 October 1999 and relating to matters covered by this Decision,HAS ADOPTED THIS DECISION:Article 1The sections of the Annex to Decision 1999/187/EC relating to Germany and Italy are hereby replaced by the Annex to this Decision.Article 2The additional amounts of ITL - 74991756585 and DEM + 485466,68 arising under points 3 of the Annex and chargeable by virtue of this Decision are to be taken into account as part of the expenditure referred to in Article 4(1) of Commission Regulation (EC) No 296/96(7) for the month of April 2000.Article 3This Decision is addressed to the Federal Republic of Germany and the Italian Republic.Done at Brussels, 1 March 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 182, 16.7.1994, p. 45.(4) OJ L 226, 27.8.1999, p. 26.(5) OJ L 61, 10.3.1999, p. 37.(6) OJ L 139, 30.5.1997, p. 30.(7) OJ L 39, 17.2.1996, p. 5.ANNEXGERMANY>TABLE>ITALY>TABLE>